





                        
Exhibit 10.22.3


SECOND AMENDMENT TO TERM LOAN AGREEMENT


THIS SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
December 18, 2017, by and among CORPORATE OFFICE PROPERTIES, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
CORPORATE OFFICE PROPERTIES TRUST, a real estate investment trust formed under
the laws of the State of Maryland (the “Parent”), the Lenders, and CAPITAL ONE,
NATIONAL ASSOCIATION, as Administrative Agent (the “Agent”).


WHEREAS, the Borrower, the Parent, the Lenders, the Agent and the other parties
thereto have entered into that certain Term Loan Agreement dated as of December
17, 2015, as amended by that certain First Amendment to Term Loan Agreement
dated as of September 15, 2016 (as amended, supplemented, restated or otherwise
modified from time to time, the “Term Loan Agreement”); and


WHEREAS, the Borrower, the Parent, the Lenders and the Agent desire to amend
certain provisions of the Term Loan Agreement on the terms and conditions
contained herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1.    Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Term Loan Agreement.


Section 2. Specific Amendment to Term Loan Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Term Loan Agreement is amended
as follows by replacing the table in the definition of “Applicable Margin”
contained in Section 1.1 thereof in its entirety with the following:




Level
Borrower’s Credit Rating
(S&P/Moody’s or equivalent)
Applicable Margin for Loans that are LIBOR Loans
Applicable Margin for Loans that are Base Rate Loans
1
A-/A3 or higher
0.90%
0.00%
2
BBB+/Baa1
0.95%
0.00%
3
BBB/Baa2
1.10%
0.10%
4
BBB-/Baa3
1.35%
0.35%
5
Lower than BBB-/Baa3
1.75%
0.75%



Section 3.    Conditions Precedent. The effectiveness of this Amendment is
subject to receipt by the Agent of each of the following, each in form and
substance satisfactory to the Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the Parent
and each of the Lenders;







--------------------------------------------------------------------------------




(b)    the Reaffirmation of Obligations substantially in the form of Exhibit A
attached hereto duly executed by each Guarantor;
(c)    evidence that all fees, expenses and reimbursement amounts due and
payable to the Agent, including without limitation, the reasonable fees and
expenses of counsel to the Agent, have been paid; and
(d)    such other documents, instruments and agreements as the Agent may
reasonably request.
Section 4.    Representations. The Borrower and the Parent represent and warrant
to the Agent and the Lenders that:


(a)    Authorization. Each of the Parent and the Borrower has the right and
power, and has taken all necessary action to authorize the execution and
delivery of this Amendment and to perform its obligations thereunder and under
the Term Loan Agreement, as amended by this Amendment, in accordance with their
respective terms. This Amendment has been duly executed and delivered by a duly
authorized officer of the Parent and the Borrower or a general partner of the
Borrower, as applicable, and both this Amendment and the Term Loan Agreement, as
amended by this Amendment, are legal, valid and binding obligations of the
Parent and the Borrower and are enforceable against such Persons in accordance
with their respective terms except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors rights generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than payment of principal) contained herein or therein and as
may be limited by equitable principles generally.


(b)    Compliance with Laws, etc. The execution, delivery and performance of
this Amendment and the other Loan Documents to which any Loan Party is a party
do not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or violate any Applicable Law relating to
any Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of any Loan Party, or any indenture,
agreement or other instrument to which any Loan Party is a party or by which it
or any of its respective properties may be bound; or (iii) result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


Section 5.    Reaffirmation of Representations. Each of the Parent and the
Borrower hereby represents, repeats and reaffirms all representations and
warranties made by such Person to the Agent and the Lenders in the Term Loan
Agreement and the other Loan Documents to which such Person is a party on and as
of the date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties were true and accurate on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.


Section 6.    Certain References. Each reference to the Term Loan Agreement in
any of the Loan Documents shall be deemed to be a reference to the Term Loan
Agreement as amended by this Amendment. This Amendment shall constitute a Loan
Document.


Section 7.    Expenses. The Borrower hereby agrees to reimburse the Agent upon
demand for all costs and expenses (including attorneys’ fees) incurred by the
Agent in connection with the preparation,


- 2 -
        

--------------------------------------------------------------------------------




negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 8.    Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 9.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 10.    Effect. Except as expressly herein amended, the terms and
conditions of the Term Loan Agreement and the other Loan Documents remain in
full force and effect. Except as set forth in this Amendment, this Amendment
shall not be construed to be a waiver or amendment of any of the other terms and
conditions of the Term Loan Agreement and the other Loan Documents or to limit,
impair or otherwise affect the rights and remedies of the Lenders under the Loan
Documents. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.


Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.












[Signatures on Next Page]




- 3 -
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Term
Loan Agreement to be executed as of the date first above written.










        
CORPORATE OFFICE PROPERTIES, L.P.
By: Corporate Office Properties Trust, its sole
general partner


 
 
By:
/s/ Anthony Mifsud
 
Name: Anthony Mifsud
 
Title: Executive Vice President









CORPORATE OFFICE PROPERTIES TRUST
 
 
By:
/s/ Anthony Mifsud
 
Name: Anthony Mifsud
 
Title: Executive Vice President





















[Signatures Continued on Next Page]





--------------------------------------------------------------------------------




[Signature Page to Second Amendment to Term Loan Agreement
with Corporate Office Properties, L.P.]
CAPITAL ONE, NATIONAL ASSOCIATION, as Agent and as a Lender


By:
/s/ Frederick H. Denecke
 
Name: Frederick H. Denecke
 
Title: Senior Vice President



PNC BANK, NATIONAL ASSOCIATION


By:
/s/ William R. Lynch III
 
Name: William R. Lynch III
 
Title: Senior Vice President

        
REGIONS BANK


By:
/s/ Kyle D. Upton
 
Name: Kyle D. Upton
 
Title: Vice President

        
U.S. BANK NATIONAL ASSOCIATION
 
By:
/s/ Timothy Tillman
 
Name: Timothy Tillman
 
Title: Senior Vice President



TD BANK, N.A.


By:
/s/ Jireh Kore
 
Name: Jireh Kore
 
Title: Vice President



Manufacturers and Traders Trust Company


By:
/s/ Isidoros Roros
 
Name: Isidoros Roros
 
Title: Vice President

            
Branch Banking and Trust Company
     
By:
/s/ Brad Bowen 
 
Name: Brad Bowen
 
Title: Vice President





                        


                    


- 2 -
        

--------------------------------------------------------------------------------




Exhibit A




REAFFIRMATION OF OBLIGATIONS


December 18, 2017


The undersigned (the “Guarantor”) hereby (a) reaffirms its continuing
obligations owing under the Guaranty dated as of December 17, 2015, executed and
delivered by the Guarantor (the “Guaranty”) and (b) agrees that the Second
Amendment to Term Loan Agreement dated the date hereof (the “Amendment”)
amending the Term Loan Agreement dated as of December 17, 2015, as amended by
that certain First Amendment to Term Loan Agreement dated as of September 15,
2016 (as amended, restated, supplemented and/or otherwise modified from time to
time and as in effect immediately prior to the date hereof, the “Term Loan
Agreement”), by and among CORPORATE OFFICE PROPERTIES, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
CORPORATE OFFICE PROPERTIES TRUST, a real estate investment trust formed under
the laws of the State of Maryland (the “Parent”), each of the Lenders party
thereto, and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent (the
“Agent”), and the transactions contemplated by the Amendment, do not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.


The Guarantor represents and warrants to the Agent and the Lenders that the
execution, delivery, and performance of this Reaffirmation of Obligations has
been authorized by all requisite action on the part of such Guarantor and will
not violate such Guarantor’s organizational or governing documents.


The Guarantor further agrees that references to the Term Loan Agreement
contained in any Loan Document (as defined in the Term Loan Agreement) shall be
deemed to be references to the Term Loan Agreement, as amended by the Amendment.


This Reaffirmation of Obligations shall be construed in accordance with and be
governed by the laws (without giving effect to the conflict of law principles
thereof) of the State of New York.








[Signature on Next Page]




- 3 -
        

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Reaffirmation of Obligations as of the date first above written.




CORPORATE OFFICE PROPERTIES TRUST




By:     
Name:
Title:








- 1 -
        